DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 30 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 9,848,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 30 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 9,060,837 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Ford on 06 May 2021.
The application has been amended as follows: 

an elongate sling including a plurality of strut members, the elongate sling having a first distal end portion and a second distal end portion opposite the first distal end portion; 
at least one tissue anchor adapted for fixation to soft tissue of the patient, the at least one tissue anchor being integrally formed with the elongate sling; and 
a transition portion disposed between the at least one tissue anchor and the elongate sling, the transition portion including a plurality of members integrally formed with and extending from the first distal end portion of the elongate sling, to facilitate stress or tension distribution between the at least one tissue anchor and the elongate sling, the plurality of members of the transition portion being disposed in a plane, each of the plurality of members having a first end coupled to the elongate sling end and a second coupled to the at least one tissue anchor, the plurality of members being disposed such that a first member of the plurality of members and a second member of the plurality of members define a void between the first member and the second member.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a unitary patterned implant for treating incontinence comprising a transition portion disposed between at least one tissue anchor and an elongate sling, the transition portion including a plurality members integrally formed with and extending from a first distal end portion of the elongate sling, to facilitate stress or tension distribution between the at least one tissue anchor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791